Citation Nr: 1220099	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disability. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period prior to August 20, 2009. 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The RO in Denver, Colorado currently holds jurisdiction over the claims.   In October 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Board observes that, in September 2007, the Veteran's representative submitted a timely notice of disagreement (NOD) with regard to the ratings assigned for service-connected bilateral pes planus, residual scar from excised left wrist ganglion cyst, and residual parasthesia from fractured jaw in a May 2007 rating decision.  Additionally, in July 2010, a timely NOD was filed with respect to the initial ratings assigned for service-connected left and right knee disabilities and the denial of a compensable rating for loss of tooth #18 in a March 2009 rating decision.  Statements of the Case (SOC) in response to these appeals were issued in June 2011; however, the Veteran failed to perfect his appeals.  Therefore, the Board does not have jurisdiction over these issues at this time.

In June 2006, the Veteran appointed an attorney to represent him before VA.  In January 2011, the attorney canceled his firm's representation of the Veteran.  A representative may withdraw representation at any time prior to certification of the appeal to the Board by the AOJ.  38 C.F.R. § 20.608 (2011).  At the time of the attorney's withdrawal, the appeal was in remand status under the jurisdiction of the AOJ; it was re-certified to the Board in December 2011.  Thus, the attorney's submission canceling his representation is sufficient without further action on the part of the attorney, the Veteran, or the Board.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

As indicated, the appeal was previously remanded by the Board; the purpose of the remand was to allow for issuance of a statement of the case (SOC) and scheduling of a VA examination.  The SOC was issued in June 2011; however, the Board's review of the record indicates that another remand is necessary with respect to the VA examination.  
 
Specifically, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disorder so that the Veteran could be afforded an additional VA psychiatric examination to determine whether his service-connected disabilities caused and/or aggravated an acquired psychiatric disorder.  The record reflects that several efforts were made to schedule this VA examination, but that these efforts were unsuccessful, in large part due to the notices for the examination being sent to an incorrect street address by the VA medical center.  The RO's attempts to contact the Veteran were also unsuccessful, and receiving no response from the Veteran and a supplemental SOC was issued in November 2011.  The appeal was then re-certified to the Board.  However, shortly thereafter, the RO received a response from the Veteran in which he verified his correct street address and contact information and requested that the VA examination be scheduled.  Therefore, the Board finds that the claim should be remanded so that further attempts should be made to schedule the VA psychiatric examination. 

Finally, as for the Veteran's claim for an effective date prior to August 20, 2009 for the grant of a TDIU rating, this claim may be affected by the outcome of outstanding service connection claim.  Thus, these claims are considered to be "inextricably intertwined."  The United States Court of Appeals for Veterans Claims has held that all issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the TDIU effective date claim must be remanded to the AOJ in accordance with Harris.



Accordingly, the case is REMANDED for the following actions: 

1.  Forward the Veteran's claims folder to an appropriate examiner to determine the probable etiology of his acquired psychiatric disorder(s).  Following review of the claims folder, the examiner is requested to provide the following opinions: 

a. Is it at least as likely as not that the Veteran's service-connected disabilities have caused an acquired psychiatric disorder and/or aggravated an acquired psychiatric disorder beyond the normal progress of the disorder? 

b. If it is determined that an acquired psychiatric disorder was worsened by his service-connected disabilities, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

The term aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

2. Thereafter, readjudicate the claim.  If the benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

